Citation Nr: 1144480	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-33 736	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, claimed as degenerative joint disease, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

The Veteran's claim for service connection for a bilateral foot disability was originally addressed by the RO as one to whether new and material evidence had been submitted.  However, the Veteran submitted evidence, specifically a private letter and medical statement from Dr. Quintos, within the year following what would have been the prior final decision.  That evidence constituted new and material evidence because it addressed the basis of the prior denial, that the Veteran's bilateral foot disability was not related to a service-connected disability.  Thus, it is not a claim to reopen, but rather a continuation of the original claim.  38 C.F.R. § 3.156 (b) (2011); Voracek v. Shinseki, 421 F.3d 1299 (2009); Bond v. Shinseki, 2011 WL 4684291 (Vet. App. 2011).

The Veteran requested a Board hearing in his September 2009 substantive appeal.  One was scheduled for him in May 2010, but he did not appear for it.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disability, specifically arthritis.  April 2006 VA X-rays show minimal degenerative changes of the first metatarsal phalangeal joint bilaterally.  Thus, even though earlier foot X-rays taken in May 2004, and later X-rays taken in March 2007, October 2007, and April 2008 do not show evidence of arthritis in the feet or toes, the Court of Appeals for Veterans Claims has held that a veteran who, at the time of filing the claim had a current disability that subsequently resolved during the adjudication process, nevertheless has a current disability within the meaning of the service connection requirements.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, a currently diagnosed foot disability is of record.

However, remand is still required as VA sought a medical opinion with respect to the Veteran's claim, and that medical opinion is inadequate.  The April 2008 VA examiner found that no bilateral foot disability existed; again, for the purposes of VA adjudication it is considered to exist even if later X-rays seemingly show that the disability has resolved.  Id.  Further, the VA examiner's opinion states that there is no association between the Veteran's feet, diagnosed as normal, and his service-connected back disability.  Even if that opinion could be considered as a statement that the Veteran's back disability did not cause the bilateral foot disability, the opinion is inadequate both because it does not address the relationship between the Veteran's diagnosed foot disorder and his military service on a direct basis, and also because it does not opine as to whether the Veteran's bilateral foot disability was aggravated by his service-connected back disability.

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2008 VA opinion is not adequate for the reasons discussed above.  For that reason, remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file and a copy of this Remand to an examiner of the appropriate expertise and ask that he or she conduct a thorough review.  For the purposes of this opinion, the Veteran does not need to be examined.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral great toe arthritis shown on VA X-ray in April 2006 is the direct result of the Veteran's military service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that one or more of the Veteran's service-connected disabilities, to include his service-connected lumbar spine disorder, caused or aggravated his bilateral great toe arthritis.  

The examiner is reminded that, under VA regulations, evidence of a disability dated during the appeal period, which is the case here, constitutes a diagnosis of a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, even though later VA X-rays do not show objective evidence of arthritis in the bilateral feet, the existence of such a disability must be accepted for the purposes of this opinion.  A complete rationale should be provided for all opinions stated, citing to claims file documents as appropriate.

2.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After they have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

